DETAILED ACTION
Summary
	This is a non-final Office action in reply to the application filed 28 August 2020. Claims 17-37 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/861,818, filed 12 April 2013; PRO 61/636,699, filed 22 April 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The title of the invention is not descriptive; the claims are directed toward a membrane, not methods of modifying membranes. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 25 is objected to because of the following informalities:
Improper Markush group listing; please amend to read “…wherein the organic polymer is selected from the group consisting of polyolefins…”; and
“polysulphone” is recited in Claim 25 and “polysulfone” is recited in Claim 26 – please use a consistent convention in referencing the same chemical (it is further noted that other chemical nomenclature utilize American English conventions).
Claim 26 is objected to because of the following informalities:
Improper Markush group listing; please amend to read “…wherein the organic polymer is selected from the group consisting of polyetherimides…”.
34 is objected to because of the following informalities:
Earlier, “(3-glycidyloxypropyl)trimehoxysilane” was referenced in Claim 22; Claim 34 references “glyicoxypropyltrimethoxysilane”. Are these the same chemicals? Please use a consistent nomenclature when referencing the same intended chemical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19, 23, 24, 27-30, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 19, there is insufficient antecedent basis for “the nanoparticles” in line 3. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 23, there is insufficient antecedent basis for “the silane” in line 1. Claim 23 is dependent on Claim 19; however, “a silane” is introduced in Claim 21. The Examiner will assume Applicant intended on claiming dependency to Claim 21. Claim 24 is also rejected due to its dependency on Claim 23.
	Regarding Claim 23, there is insufficient antecedent basis for “the nanoparticles” in line 3. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 27, there is insufficient antecedent basis for “the nanoparticles” in line 1. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 28, there is insufficient antecedent basis for “the nanoparticles” in line 1. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 29, there is insufficient antecedent basis for “the nanoparticles” in line 1. Only “a nanoparticle” has been introduced in Claim 17. Claim 30 is also rejected due to its dependency on Claim 29.
Regarding Claim 34, there is insufficient antecedent basis for “the nanoparticles” in line 2. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 35, there is insufficient antecedent basis for “the nanoparticles” in line 1. Only “a nanoparticle” has been introduced in Claim 17.
	Regarding Claim 36, there is insufficient antecedent basis for “the organic polymer” in line 1. Claim 36 is dependent on Claim 17; however, “an organic polymer” is introduced in Claim 25. The Examiner will assume Applicant intended on claiming dependency to Claim 25.
	Regarding Claim 37, there is insufficient antecedent basis for “the nanoparticles” in line 2. Only “a nanoparticle” has been introduced in Claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 21, 25-30, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by GIANNELIS et al. (US PGPub 2014/0319044 A1, effectively filed 27 May 2011).
	Regarding Claim 17, GIANNELIS discloses nanoparticle functionalized membranes (i.e., a membrane comprising… a nanoparticle; abstract). The membranes are porous membranes comprising polymers (i.e., a membrane comprising a porous polymer layer; p0049). The nanoparticles are chemically bonded to the membrane via linker groups (i.e., functionalizing agent; p0051). Furthermore, by broadest reasonable interpretation, there are 
	Finally, it is also noted that the claimed invention is directed toward a membrane and not the process by which the membrane is produced. If Applicant is intending to claim that the functionalizing agent is used in preparing either the porous polymer layer surface or the nanoparticle surface to be more reactive in the formation of the membrane, then such a limitation would be considered a product-by-process limitation and not considered for patentability.
	Regarding Claim 21, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the linker groups are alkyl siloxane groups (i.e., wherein the functionalizing agent is a silane; p0051).
	Regarding Claims 25, 26, and 36, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the porous membrane comprises polyamides, polyethers, polyesters, and polyetherimide (i.e., wherein the porous polymer layer further includes an organic polymer and wherein the organic polymer is selected from polyolefins…; wherein the organic polymer is selected from polyetherimides; wherein the organic polymer includes polyetherimide or polyetherimide sulfone p0049).
	Regarding Claims 27 and 35, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the nanoparticles are titanium dioxide (i.e., wherein the nanoparticles include Ag, Au, titania, zirconia, ceria, a rare earth oxide, or silica; wherein the nanoparticles include TiO2 nanoparticles; p0053).
	Regarding Claim 28, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the nanoparticles are functionalized with linker groups having, e.g., thiol or amine groups (i.e., wherein the nanoparticles are functionalized with a functional group selected from the group consisting of a hydroxyl, a thio, an amino, and a carboxy; p0064).
	Regarding Claims 29 and 30, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the nanoparticles are also functionalized with (3-aminopropyl)trimethoxysilane, in addition to a first ligand (i.e., wherein the nanoparticles are surface functionalized by reaction with a second silane; wherein the second silane includes an amino silane; p0130).
Regarding Claim 37, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses asymmetric porous membranes (i.e., wherein the membrane is an asymmetric membrane; p0049) and that the nanoparticles are covalently attached to the membrane (i.e., wherein the nanoparticles are covalently attached to the porous layer; p0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIANNELIS et al. (US PGPub 2014/0319044 A1, effectively filed 27 May 2011) in view of INNOCENZI et al. (Dalton Trans., 2009, 9146-9152).
Regarding Claims 18-24, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the membrane comprises titania nanoparticles functionalized onto an organic polymer layer (titania nanoparticles, p0053; organic polymer layer, p0049), and further discloses functionalizing the membrane with reactive functional groups to react with surface-functionalized nanoparticles to form the disclosed nanoparticle-functionalized membrane (p0060-0062). GIANNELIS is deficient in disclosing the functionalizing agent includes a metal alkoxide (Claim 18), or includes a Z-terminated alkoxy and wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles (Claim 19), or wherein Z is one of the listed groups (Claims 20 and 24), or wherein the functionalizing agent is a silane (Claim 21), or wherein the silane includes one of the listed groups (Claim 22), or wherein the silane includes a Z-terminated halo silane (Claim 23).
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes a metal alkoxide; the functionalizing agent is a silane; the silane includes… (3-glycidyloxypropyl)trimehoxysilane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by GIANNELIS. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (i.e., the functionalizing agent includes a Z-terminated alkoxy; wherein Z is… epoxy; wherein the silane include a Z-terminated halo silane; §Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group; GIANNELIS certainly discloses that the nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (i.e., wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles; p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes a Z-terminated alkoxy that is capable of reacting with a functional group on the nanoparticle because INNOCENZI 
Regarding Claim 32, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the nanoparticles are treated with an amino silane to effectively produce nanoparticles functionalized with reactive amine groups (i.e., the nanoparticles are functionalized by reaction with an amino silane; p0130). GIANNELIS also discloses the membrane comprises titania nanoparticles functionalized onto an organic polymer layer (titania nanoparticles, p0053; organic polymer layer, p0049), and further discloses functionalizing the membrane with reactive functional groups to react with surface-functionalized nanoparticles to form the disclosed nanoparticle-functionalized membrane (p0060-0062). 
GIANNELIS is deficient in disclosing the functionalizing agent includes an epoxy-terminated alkoxy or halo silane.
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes an epoxy-terminated alkoxy silane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by GIANNELIS. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (§Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group; GIANNELIS certainly discloses that the nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes an alkoxy-terminated silane because INNOCENZI discloses a commonly used preparatory functionalizing agent, GPTMS, is useful for reacting with functional groups on nanoparticles in preparing the membrane of GIANNELIS.
Regarding Claim 33, modified GIANNELIS makes obvious the membrane of Claim 32. As indicated earlier, the GPTMS-modified surfaces of the polymer membrane functionalize the membranes with reactive groups that react with the amino groups of alkyl amine-functionalized surfaces of nanoparticles. GIANNELIS further discloses the nanoparticles are covalently attached to the membrane via such reactive groups (i.e., wherein the epoxy group and the amino group react to covalently attach the functionalized nanoparticles to the porous layer; p0048).
In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIANNELIS et al. (US PGPub 2014/0319044 A1, effectively filed 27 May 2011) in view of BARAN et al. (US PGPub 2008/0069887 A1).
	Regarding Claim 31, GIANNELIS discloses the membrane of Claim 29. GIANNELIS further discloses the nanoparticles are treated with an amino silane to effectively produce nanoparticles functionalized with reactive amine groups (p0130). GIANNELIS is deficient in disclosing the amino silane includes N1-(3-trimethoxysilylpropyl)diethylenetriamine.
	BARAN discloses a method for making surface-modified nanoparticles (p0008) for the purposes of increased control over the preparation of nanotechnology-based materials (p0002-0004). BARAN further discloses that nanoparticles are reacted with an aminoorganosilane to produce alkylamine surface-modified nanoparticles (p0008), similar to the nanoparticles functionalized with reactive amine groups disclosed by GIANNELIS. Among possible aminoorganosilanes, BARAN discloses (3-trimethoxysilylpropyl)diethylenetriamine (p0037). Thus, absent showings of unexpected results or criticality, other than to introduce reactive amine groups to a nanoparticle surface to better control the reactivity of the nanoparticles, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to use (3-trimethoxysilylpropyl)diethylenetriamine as disclosed by BARAN as the amino silane for functionalizing the nanoparticles of the membrane disclosed by GIANNELIS.
It is acknowledged that BARAN discloses a list of possible aminoorganosilanes of which the claimed (3-trimethoxysilylpropyl)diethylenetriamine is included. However, this is a limited list of possible silanes and one of ordinary skill in the art, i.e., a polymer chemist, would be more than capable of choosing the appropriate aminoorganosilane. Thus, the claimed limitation would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIANNELIS et al. (US PGPub 2014/0319044 A1, effectively filed 27 May 2011) in view of INNOCENZI et al. (Dalton Trans., 2009, 9146-9152) and BARAN et al. (US PGPub 2008/0069887 A1).
Regarding Claim 34, GIANNELIS discloses the membrane of Claim 17. GIANNELIS further discloses the membrane comprises titania nanoparticles functionalized onto an organic polymer layer (titania nanoparticles, p0053; organic polymer layer, p0049), and further discloses functionalizing the membrane with reactive functional groups to react with surface-functionalized nanoparticles to form the disclosed nanoparticle-functionalized membrane (p0060-0062). GIANNELIS is deficient in disclosing the functionalizing agent includes glycidoxypropyltrimethoxysilane or that the nanoparticles are functionalized by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine.
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes a metal alkoxide; the functionalizing agent is a silane; the silane includes… (3-glycidyloxypropyl)trimehoxysilane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by GIANNELIS. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (i.e., the functionalizing agent includes a Z-terminated alkoxy; wherein Z is… epoxy; wherein the silane include a Z-terminated halo silane; §Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group; GIANNELIS certainly discloses that the nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (i.e., wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles; p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes a Z-terminated alkoxy that is capable of reacting with a functional group on the nanoparticle because INNOCENZI discloses a commonly used preparatory functionalizing agent, GPTMS, useful for such a purpose in preparing the membrane of GIANNELIS.

	BARAN discloses a method for making surface-modified nanoparticles (p0008) for the purposes of increased control over the preparation of nanotechnology-based materials (p0002-0004). BARAN further discloses that nanoparticles are reacted with an aminoorganosilane to produce alkylamine surface-modified nanoparticles (p0008), similar to the nanoparticles functionalized with reactive amine groups disclosed by GIANNELIS. Among possible aminoorganosilanes, BARAN discloses (3-trimethoxysilylpropyl)diethylenetriamine (p0037). Thus, absent showings of unexpected results or criticality, other than to introduce reactive amine groups to a nanoparticle surface to better control the reactivity of the nanoparticles, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to use (3-trimethoxysilylpropyl)diethylenetriamine as disclosed by BARAN as the amino silane for functionalizing the nanoparticles of the membrane disclosed by GIANNELIS.
It is acknowledged that BARAN discloses a list of possible aminoorganosilanes of which the claimed (3-trimethoxysilylpropyl)diethylenetriamine is included. However, this is a limited list of possible silanes and one of ordinary skill in the art, i.e., a polymer chemist, would be more than capable of choosing the appropriate aminoorganosilane. Thus, the claimed limitation would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Alternatively, the limitation “wherein the nanoparticles are functionalized by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine” is directed toward a product-by-process limitation and bears no patentable weight. GIANNELIS discloses the functionalization of nanoparticles with amino silanes to produce amine reactive groups on their surfaces (p0130). Functionalization by N1-(3-trimethoxysilylpropyl)diethylenetriamine similarly serves the same purpose in producing nanoparticles with reactive amine groups, i.e., the end result of the functionalization is an amine-reactive nanoparticle regardless of the functionalization process. Because the claimed invention is directed only to a membrane comprising a porous polymer layer including a functionalizing agent and a nanoparticle, wherein the functionalizing agent is GMS and is taught by INNOCENZI, the additional limitation of functionalizing the nanoparticles by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine bears no patentable weight because the result of the claimed functionalizing step is a amine-reactive nanoparticle already disclosed by GIANNELIS. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777